


110 HR 613 IH: To amend section 1011 of the Medicare Prescription Drug,

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 613
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Fortuño (for
			 himself and Mr. Serrano) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 1011 of the Medicare Prescription Drug,
		  Improvement, and Modernization Act of 2003 to permit Puerto Rico to qualify for
		  Federal reimbursement of emergency health services furnished to undocumented
		  aliens.
	
	
		1.Permitting Puerto Rico to
			 qualify for Federal reimbursement of emergency health services furnished to
			 undocumented aliens
			(a)In
			 generalSection 1011(e)(6) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173) is amended by
			 striking and the District of Columbia and inserting , the
			 District of Columbia, and Puerto Rico.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to fiscal
			 years beginning with fiscal year 2008.
			
